DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged for amendment filed 11/04/2022.
Claim 10 is amended.
Claims 1-20 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintner et al. (US 20080213198 A1) in combination with JOURDAN-SALLOUM (WO 2014128372, using Eng. Trans PE2E).
For claim 1, Lintner discloses cosmetic composition comprising UDP Glucuronosyl Transferase (UGT) enzymes inducer (see the whole document with emphasis on the title, paragraphs [0010], [0013]-[0021]); the UGT enzyme inducer is a flavonoid compound namely flavanones, flavones, isoflavones, flavanols, dihydroflavanols, catechins, leukoanthocyanidins, coumarins, isocoumarins and chalcones (paragraphs [0022], [0040]-[0041], [0043]); the composition contains cosmetic or dermatological carrier (abstract, paragraphs [0018]-[0021], [0023], [0026], [0051]-[052]).   The cosmetic composition of Lintner further contains additives such as plant extracts, ceramides, peptides, humectants (claim 15, [0067]-[0068]) and the peptide is di-, tri-, tetra- and hexapeptides (paragraph [0078]).  The composition of Lintner enhances the state of the skin and treat imperfections of the skin (abstract, paragraph [0018]) and ageing of the skin (paragraph [0012], [0014], [0016], [0053])
JOURDAN-SALLOUM teaches cosmetic composition (see the whole translation).   One of the aims of JOURDAN-SALLOUM is to provide composition to prevent and/or treat cutaneous signs of aging and alopecia (last paragraph on page 4 of the translation).   The composition comprises physiologically acceptable vehicle for topical application (page 8 of translation at 3rd to 5th full paragraphs).   The composition comprises tri-peptides and/or dipeptides (abstract); dipeptides such as Lysine-Proline (KP)  are particularly suitable for cosmetic use because of their greater ability to pass through the skin barrier (page 11 of the translated document at the 6th full paragraph).   JOURDAN-SALLOUM further teaches that the Lysine-Proline (KP) dipeptide is non-toxic and has been recognized for cutaneous healing (page 12 of the translated document at 2nd full paragraph). 
The cosmetic composition of Lintner does not contain the specific dipeptide, Pro-Lys required by claim 1.   However, Lintner and JOURDAN-SALLOUM teach compositions for treating skin imperfections which include ageing and cutaneous healing.   AT the effective date of the invention, the ordinary skilled artisan would be motivated to combine the compositions of Lintner and JOURDAN-SALLOUM to form a third composition in which the dipeptide of Lintner would be the specific KP dipeptide that has the ability of passing through the skin barrier to effect desired skin/cutaneous healing.   The combining the compositions of Lintner and JOURDAN-SALLOUM stems from their having been individually taught by the prior art for the same purpose.   The combination would lead to a third composition that would be effective to predictably heal cutaneous imperfections/ageing.   "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960), and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
For claims 2-3, the flavanones, flavones, isoflavones, flavanols, dihydroflavanols, and leukoanthocyanidins meet the requirement of the claims; the flavonoid compound can be extracted from natural materials (paragraphs [0022], [0043], [0050]).  
For claims 4-5, the source of the flavonoids recited in claims 4-5 does not patentably distinguish flavonoids from other sources and there is no demonstration in the as filed specification that the sources recited in claims 4-5 provide unexpected results to the flavonoids of claim 1 over the flavonoids of Lintner.
For claim 6, the range of 0.000001% to about 10% for the UGT inducer, which is a bioflavonoid, (paragraph [0039] of Lintner) overlaps the claimed range of 2-30 wt%.   The disclosed range allows for a range of 2-10% which are points within the claimed range, hence rendering the claimed range prima facie obvious over the disclosed range of Lintner.
For claim 12, the composition of Lintner further comprises gingko extract (paragraph [0043]).
For claim 13, the composition of Lintner is contemplated to also contain vitamins and amino acids such as alanine (paragraph [0068], claim 16).
For claim 16, water is a carrier in Lintner (paragraph [0154]).
For claims 17 and 19, Lintner topically applies it composition (at least paragraph [0026]) with topical application meeting the administration recited in claim 17.   Because the method of hydrating skin in claim 17 involves administering the composition of claim 1 to a subject, the administration of the composition of Lintner as modified with JOURDAN-SALLOUM would also hydrate the skin.   Effective amount is any amount deemed effective by the artisan.
For claim 18, Lintner applies the composition to volunteers twice daily (paragraph [0262]).
For claim 20, the composition of Lintner is in the form of a cream, lotions, gels, ointments, patches, and transdermal (paragraphs [0055], [0057]).
Therefore, Lintner in combination with JOURDAN-SALLOUM renders claims 1-6, 12-13 and 16-20 prima facie obvious.

Claims 7-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613